Title: From Benjamin Franklin to Edmund Quincy, 10 December 1761
From: Franklin, Benjamin
To: Quincy, Edmund


          
            Sir,
            London Decr. 10, 1761
          
          I should sooner have answer’d your obliging Letter of Jany. 9. but that I hoped from time to time I might be able to obtain some satisfactory Answers to your Queries. As yet I have done little, that kind of Information being look’d upon as a Part of the Mysteries of Trade, which the Possessors are very shy of communicating. But I think I am now in a Train of obtaining more, of which I hope soon to give you a good Account. In the mean time I may inform you that great Quantities of Wine are made both here and at Bristol from Raisins, not by private Families only for their particular Use, but in the great Way by large Dealers, for the Country Consumption. As New England trades to Spain with their Fish, it would I imagine, be easy for you to furnish yourself at the best hand with Plenty of Raisins, and from them produce a genuine Wine of real Worth, that might be sold with you for good Profit. Being lately at a Friend’s House where I drank some old Raisin Wine that I found to be very good, I requested the [torn] sound and good. It is thought here, that by far the greatest Part of the Wine drank in England is made in England. Fine Cyder or Perry is said to be the Basis, Sloes afford Roughness. Elder Berries Colour. And Brandy a little more Strength. But of this I have no certain Account. The Porter now so universally drank here, is, I am assured, fined down with Isinglass or Fish Glue, for which £60,000 per Annum is paid to Russia. Of late it has been discovered, that this Fish glue is nothing more than the Souns of Cod or other Fish extended and dry’d in the Sun, without any other Preparation: So you may make what Quantity you please of it, and cheap, Fish being with you so plenty. I heartily wish you Success in your Attempts to make Wine from American Grapes. None has yet been imported here for the Premium. With great Esteem, I am, Sir, Your most obedient humble Servant
          
            B Franklin
          
          
          
            P.S. The Negotiations for a Peace, in which Canada was to be forever ceded to England, are at present broken off. But whenever they are resum’d, I am persuaded that will be [torn].
            N.B. One Ezl. [Ezekiel] hatch, near Greenwoods Mastyard, tells me that, the Cod Souns or other may be Sav’d by stringing up and drying, that under this Circumstance they will not dissolve in any liquor hot or Cold; but that taken and wrapp’d up in Clean linnen Cloath or other Cloath, and covered up in embers so as to wast them, they will then dissolve—and that they will answer the End of Glue; but not so well of Cod as the Souns of hake, which is catch’d in or near the fall; those many Joyners at distant places use as Glew for their Cabinet work: roasted first in order to dissolve as Glew.
          
         
          Addressed: To / Mr Edmund Quincy / at Braintree or / Boston / [Fr]ee / [B Fr]anklin
        